No. 04-01-00817-CV
In Re Elizabeth Healy MCALISTER

From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court No. 98-1350-CV
Honorable Gus J. Strauss, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Karen Angelini, Justice
 
Delivered and Filed:	January 30, 2002
PETITION FOR WRIT OF INJUNCTION DENIED
	On December 14, 2001, Relator Elizabeth Healy McAlister filed a Petition for Writ of
Injunction under two separate appellate cause numbers.  On January 16, 2002, the Court issued an
opinion in McAlister v. McAlister, cause number 04-00-00604-CV, reversing the underlying judgment
and dismissing the proceeding on which the petitions for injunctive relief arise.  For this reason,
Appellant/Relator's petitions are DENIED AS MOOT.  Appellant/Relator shall pay all costs incurred
in appellate cause number 04-01-00817-CV. 
							PER CURIAM
DO NOT PUBLISH